In re Carpenter, Lorenzo; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Rapides, 9th Judicial District Court, Div. “D”, No. 185-172.
The i’elator represents that the district court has failed to act timely on a motion for reconsideration of a motion to correct an illegal sentence he has filed on or about August 3,1993. If relator’s representation is coirect, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.
WATSON, J., not on panel.